Valente, J. (dissenting).
The judgment appealed from enjoins defendant perpetually from parking or storing trucks and other vehicles on the sidewalk in front of or adjacent to its plant on East 94th Street, perpendicularly to, or diagonally with, either the curb or the building line. Additionally, the judgment awards plaintiff nominal damages of $10. The court is agreed that the injunction is too broad and the majority would restrict the relief to enjoining defendant from parking or storing its trucks and vehicles on the sidewalk when not loading or unloading. But even as so modified, the injunction would be but a superfluous reiteration of the prohibitions now contained in sections 755(2)-4.0 and 82d7-15.0 of the Administrative Code of the City of New York.
*95I dissent and would reverse the judgment and dismiss the complaint because plaintiff did not prove any special injury resulting from the alleged unreasonable use of the public streets which was peculiar to plaintiff as distinct from that suffered by the general public. Under well-established rules, a plaintiff is not entitled to injunctive relief against unlawful use of the streets unless he has sustained a special injury. In the absence of such a showing, it is for the municipality to abate or enjoin any alleged nuisance. (10 McQuillin, Municipal Corporations [3d ed.], §§ 30.145, 30.153; 4 Pomeroy, Equity Jurisprudence [5th ed.], § 1349; Gavit-Blackstone’s Comm., p. 610.) It is not the function of a court of equity to act as a super traffic police force. The existing statutes and traffic regulations afford sufficient protection to the plaintiff. The record does not disclose any attempt by plaintiff to invoke the enforcement of those statutes and regulations by the appropriate authorities.
In Callanan v. Gilman (107 N. Y. 360) which was an action to restrain defendant from obstructing the sidewalk in front of his store, there was proof that the sidewalk was entirely obstructed. The court there said (p. 370): “ It is the undoubted law that the plaintiffs could not maintain this action without alleging and proving that they sustained special damage from the nuisance, different from that sustained by the general public; in other words, that the damage they sustained was not common to all the public living or doing business in Vesey street and having occasion to use the same.” (See, also, Cranford v. Tyrrell, 128 N. Y. 341; Flynn v. Taylor, 127 N. Y. 596, 601.)
Special Term, without any elaboration of the basis for such a finding, concluded that “ plaintiff has sustained special and peculiar injury or loss in consequence ” of defendant’s use of the streets. Yet Special Term found that the evidence as to the effect on the value of plaintiff’s property was “ too conjectural and speculative to be made the basis for compensatory damages ”.
The only proof of special injury to plaintiff was the testimony of the managing agent of plaintiff’s apartment houses wherein he opined that the rent rolls were depressed by reason of the parking of defendant’s vehicles. A real estate expert, who testified for defendant, was of the opinion that plaintiff was receiving the maximum rentals for its apartments and that the parking situation had no adverse effect thereon. As the learned Special Term Judge concluded, the testimony of plaintiff’s witness was purely speculative. It was mere conjecture and surmise, unsupported by any proof or the testimony of any *96other person. In the absence of any substantial evidence of special injury, the injunction was unauthorized.
While proof of a definite amount of damages is not essential (Callanan v. Gilman, 107 N. Y. 360, supra) there nevertheless must be some evidence from which it can reasonably be inferred that some special damage was sustained by plaintiff as a consequence of the alleged nuisance. In Flynn v. Taylor (127 N. Y. 596, supra) and Callanan v. Gilman (supra), the circumstances of the blocking of the entire sidewalk next to a person’s place of business of necessity must have occasioned a diversion of customer traffic and resulted in a loss of business to the complainants. In the instant case, there was no proof of total obstruction of the sidewalk, and consequently we cannot say that the partial blocking of the sidewalk in the same street on which plaintiff’s apartment houses were located leads to the inescapable conclusion of resulting special damage. Although there were 110 tenants available, plaintiff failed to call any of them to testify to any inconvenience to them or anyone else as a consequence of the partial blocking of the sidewalks. And the testimony of plaintiff’s only witness — and expert—does not permit such an inference.
The conduct of which plaintiff complains is singularly a matter for correction by the appropriate law enforcement agencies. It is not without significance that no reported cases involving grants of injunctions in similar matters have appeared -in the books for many years. Quite clearly, the authorities have dealt with such complaints in adequate fashion. We should not open the door to pleas to a court of equity for injunctive relief unless there is sufficient evidence of special damage over and above the inconvenience to the general public. The showing in the instant case falls far short of the well-settled legal requirements.
It must also be pointed out that plaintiff became the owner of the three adjoining apartment houses in 1955. Defendant operates a large commercial laundry on East 94th Street between First and Second Avenues in the Borough of Manhattan, City of New York. It had continuously operated that laundry for 25 years before plaintiff purchased its properties. Plaintiff’s agent admitted that he knew, during the last 10 years, that defendant had been backing up its trucks perpendicularly for loading and unloading. With knowledge of this practice, plaintiff nevertheless purchased the property. The requirement of a clear demonstration of special damage becomes even more warranted under such circumstances.
The judgment should therefore be reversed, and the complaint dismissed, with costs.
*97Botein, P. J., M. M. Frank and McNally, JJ., concur with Breitel, J.; Valente, J., dissents in opinion.
Judgment granting plaintiff a permanent injunction and nominal damages is modified as indicated in the opinion of Mr. Justice Breitel, and otherwise affirmed as so modified, on the law and in the exercise of discretion, the facts being* affirmed, together with costs to plaintiff-respondent.
Settle order.